Title: To James Madison from James Monroe, 11 March 1801
From: Monroe, James
To: Madison, James


Dear Sir
Richmond 11. March 1801.
I am happy in yr. acceptance of the department of State in the new admn. & sincerely hope yr. service will prove honorable to yourself, and prosperous to yr. country. Nor have I a doubt of the result, since we have had enough of crisis, to teach the people how to estimate an admn. which is attached & faithful to republican principles. Mr. Jefferson’s address delivered on taking the oath gives general satisfaction, as it ought to do. It avows principles which are perfectly sound, and commands the unqualified approbation of the republicans, while it conciliates the opposit[e] party. His outset is as favorable as it could have been. His admn. is formed of characters who will draw to him an increased portion of the publick confidence, and in other respects give him all the support he could expect from one. So that on the whole I think you all have a fair prospect, of promoting the welfare of yr. country, and of being rewarded for the service, by a due acknowledgment on the part of the people; which I most sincerely hope may be the case.
I will thank you to forward the enclosed to Chanr. Livingston, by post, if no safe private opportunity presents itself, wh. latter I prefer. When does he sail, from what port, does he take his family with him? I sent you by the mail of this day, a letter from Mr. Skipwith respecting himself & Mr. Barlow which I hope you will receive. I have been requested by several persons of merit to recommend them to the President for particular offices, now in the tenure of others. On that acct. I evaded a decisive answer to them, deeming it improper to interfere in such cases. Indeed it is an unpleasant office in any situation. On this subject I will write you again: at present I am preparing to attend a festival in honor of the late change in favor of free govt. Yr. fnd. & servt
Jas. Monroe
I will forward the letter to Mr. Livingston to morrow, & in the interim will thank you for an answer to the abo⟨ve⟩ enquiries respecting him.
 

   
   RC (NN: Monroe Papers).




   
   Jefferson delayed Livingston’s departure awaiting French reaction to changes the Senate made to the September 1800 convention with France. Livingston and his family sailed from New York aboard the frigate Boston 15 Oct. and arrived in Paris 3 Dec. (George Dangerfield, Chancellor Robert R. Livingston of New York, 1746–1813 [New York, 1960], pp. 309–10).



   
   Fulwar Skipwith’s letter (not found) probably reached JM through Jefferson (see JM to Monroe, 6 May 1801, and Monroe to JM, 17 May 1801). Jefferson commissioned Skipwith as the Paris commercial agent in June 1801. Meanwhile Joel Barlow, the Connecticut writer and former U.S. envoy to Algiers, had remained in Paris as a spokesman for neutral shipping rights. In February 1799 the two Republicans had initiated an appeal to the French government to reopen negotiations with the U.S. (Skipwith to JM, 12 Oct. 1801 [DNA: RG 59, CD, Paris, vol. 1]; Joel Barlow to His Fellow Citizens of the United States. Letter II. On Certain Political Measures Proposed to Their Consideration, Paris, 20th December, 1799 [Philadelphia, 1801], p. 1; James Woodress, A Yankee’s Odyssey: The Life of Joel Barlow [Philadelphia, 1958], p. 203).


